Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1.  Case in point, prior art teaches art Liu (20180219185) teaches a displaying base plate (fig. 6: 10), wherein the displaying base plate comprises: a plurality of pixels (par. 5) that are arranged in an array (par. 49 teaches an TFT array substrate), wherein each of the pixels comprises a first sub-pixel, a second 5sub-pixel and a third sub-pixel (par. 63 and fig. 6 teaches three sub-pixels) that have different luminous colors (see fig. 6 which shows three different colors emitted by each sub-pixel); the first, second and third sub-pixel comprises a first, second and third electrode (fig. 6: 12),  a first, second and third quantum-dot layer (fig. 6: 23; par. 58 teaches multiple QDs having three colors) that are sequentially stacked (fig. 6).  Prior art Ferrini (20160204369) teaches that QDs commonly have QDs and that these ligands must be able to interact with layer above and below the QD layer.  However, prior art, alone or in combination fail to teach an IC wherein “… each two of the wettability of the first radical group, the wettability of the second radical group and the wettability of the third radical group are different, and each two of the wettability of the first ligand, the wettability of the second ligand and the wettability of the third ligand are different.”

This limitation, in combination with the other limitations mentioned in claim 1, teaches a semiconductor device novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894